Dore, J.
(dissenting) — I dissent.
The job of this court is to deliberate, not to parse. The majority's opinion turns on its determination that the words "except as otherwise provided" in RCW 41.56.020 are "a prepositional phrase modifying the verb 'apply'." Majority, at 118. As a matter of grammar, this is unassailable. As a matter of law, it could not matter less.
Where the court is faced with a newly minted statute, it may well have only the words of the act to rely on. Here, *122the majority has before it over 20 years of judicial construction, agency action and legislative assent. Nevertheless, it treats the statute as an utterance out of the blue, the meaning of which is contained entirely in its wording. The majority's reasoning is empty, formalistic and unworthy of this court.
This is especially so because the grammarian's method conceals a blatant act of judicial legislation. The settled law in this state is that the Public Employment Relations Commission does not have jurisdiction over public utility districts. This fact has been accepted by all, including the Legislature, public employees' unions and PERC itself in prior appearances before this court. The court now works a substantial change in labor relations in this state on the basis of its parsing of a sentence. It gives its own pronouncements on the subject less weight than it ordinarily accords the interpretation of an agency charged with enforcing a statute, and fails to give the interpretation of the responsible agency any consideration at all. In effect, it encourages the mistaken impression that this court, rather than the Legislature, is the proper place to petition for assistance in labor relations. I cannot join in such a result.
The court's excursion into grammar and formal rules of statutory construction is simply unnecessary. This statute is not fresh from the printer. This court has already decided cases in which the issue of PERC jurisdiction has arisen. The court has always held that PERC has no jurisdiction over the entities mentioned in the exclusion clause of RCW 41.56.020 because the Public Employees' Collective Bargaining Act (hereinafter the Act) supersedes, and does not supplement, prior public employee statutes. To return now to the bare words of the statute and to conclude otherwise strikes me as remarkably unwise.
This court has considered the effect of the exceptive clause of RCW 41.56.020 on three separate occasions, and has consistently held that it excludes the listed entities from the jurisdiction of the Act.
*123In Roza Irrig. Dist. v. State, 80 Wn.2d 633, 640, 497 P.2d 166 (1972), we considered whether a union negotiating with an irrigation district must be certified by the Department of Labor and Industries (the forerunner of PERC in administering the Act). The issue was framed as whether the District fell under the exceptions clause of RCW 41.56-.020 or under the category of municipal corporation. The court held that the District was a municipal corporation, was subject to the Act and that the Department therefore was responsible for certifying the union. The clear premise of the court's opinion was that if the District fell within the exceptions it would be entirely outside the Department's jurisdiction.
It appears evident, however, that the legislature did not intend to include employees of the state itself, but rather employees at the local level, since state employees are not referred to in RCW 41.56.020 (except insofar as employees of the toll bridge authority may be regarded as state employees, that authority covered by RCW 47.64.030 and .040, being expressly exempted).
(Italics mine.) Roza, at 638.
In Nucleonics Alliance, Local 1-369 v. WPPSS, 101 Wn.2d 24, 677 P.2d 108 (1984), both PERC and the Washington Public Power Supply System argued that the Supply System was not a public utility district covered by RCW 54.04.170 and .180, and that it therefore fell outside the exemption clause of RCW 41.56.020. The court held that the Supply System was not exempt because it is not a public utility district. As in Roza, the court's basic premise was that a public utility district is exempt from the Act. That premise can hardly be characterized as dicta.
The majority argues that its result is not inconsistent with Roza and Nucleonics, because both cases apply "the same principle of liberal construction which we apply in this case." The "principle of liberal construction" referred to is presumably the rule that legislation should be broadly construed to accomplish the Legislature's intent. It escapes me how this principle is transformed into a rule that the *124exceptions clause here should be narrowly construed. The exceptions to RCW 41.56.020 are as much a part of the Legislature's intent as any other part of the statute. Giving them a narrow construction defeats the Legislature's intent.
RCW 54.04.170 and .180 authorize collective bargaining for public utility districts and their employees. According to the majority, RCW 41.56 applies to the employees covered by RCW 54.04, except where sections .170 and .180 alone specifically conflict with RCW 41.56. It follows from the majority's argument, however, that the exemption contained in 41.56.020 is a nullity. No section of RCW 41.56 is inconsistent with RCW 54.04.170 or .180. The only part of RCW 41.56 which even addresses the same subject as those sections is RCW 41.56.040, and that section grants the same right of collective bargaining. Under the majority's interpretation, then, the Legislature has done a useless act. That is never a permissible interpretation. State v. Wanrow, 88 Wn.2d 221, 228, 559 P.2d 548 (1977).
In Port of Edmonds v. Public Empl. Relations Comm'n, 103 Wn.2d 331, 334, 692 P.2d 814 (1985), the question was whether a port district fell within PERC's jurisdiction. The Port argued that it did not, because the exceptions clause of RCW 41.56.020 cites RCW 53.18, which governs employee relations of port districts. The court agreed, and held that the Port was not within PERC's jurisdiction. The court did not so hold because RCW 53.18 specifically excludes port districts from PERC's jurisdiction. It does not. Instead, the Port fell outside the Act because, "The construction by the Roza court of RCW 41.56 and its exceptions indicates RCW 53.18 was intended to be an exception and not a complement to RCW 41.56 ..." 103 Wn.2d at 334. The same rule applies here. The Legislature's reference to the broad collective bargaining provisions of RCW 54.04.170 and .180 indicates an intent to supplant, not to complement the whole of RCW 41.56 as concerns public utility districts.
*125The majority's contention that the case is distinguishable because "RCW 53.18 ... is more detailed and comprehensive in its coverage than the bare collective bargaining provisions of RCW 54.04.170 and .180", again ignores the fact that exempting only those sections from RCW 41.56 would be a useless act. The majority cannot have intended to exempt only those sections because it is those sections, more than any, which are not in conflict with RCW 41.56. Once again, relying on the wording of the statute alone is an unnecessarily crabbed approach to the construction of this statute and leads, in any event, to a flatly impermissible interpretation of the exemptions clause.
I see no reason to deviate now from our previous interpretation of the statute. What is more, the law of statutory interpretation in this state clearly indicates that we should not do so. It seems too obvious for argument that the construction this court places on a statute is as much a part of the law as the words of the statute themselves.
It is a familiar rule of statutory construction that when a statute has once been construed by the highest court of the state, that construction is as much a part of the statute as if it were originally written into it.
State v. Regan, 97 Wn.2d 47, 51-52, 640 P.2d 725 (1982). The purpose of statutory construction is always to infer the intent of the Legislature. But because the court is always guided by this rule, the court's own pronouncements on a statute have weight at least equal to the words of the statute itself.
The intent of the Legislature must be derived from the language of the act as a whole, together with the constructions placed on the statute by this court.
(Citations omitted.) Stewart Carpet Serv. v. Contractors Bonding & Ins. Co., 105 Wn.2d 353, 358, 715 P.2d 115 (1986). The majority's method, however, surrenders this court's role in developing the law of this state, and deprives this panel of the benefit of its predecessors' considered judgments regarding this statute. There is no justification *126whatsoever for such an approach. The court should consider and follow its own previous interpretations of this statute, particularly in light of the fact that the Legislature has never deemed it necessary to change the statute so as to state a different rule.
The same reasoning applies to the interpretation of this statute by PERC itself. The long-standing rule in this state is that an agency's construction of the statute it administers is to be given "considerable weight" in interpreting the statute, and that this is especially true when the Legislature has subsequently reenacted the statute without overriding the agency's construction. Safeco Ins. Cos. v. Meyering, 102 Wn.2d 385, 391, 687 P.2d 195 (1984); Washington Educ. Ass'n v. Smith, 96 Wn.2d 601, 606, 638 P.2d 77 (1981); State ex rel. Pirak v. Schoettler, 45 Wn.2d 367, 371, 274 P.2d 852 (1954); Smith v. Northern Pac. Ry., 7 Wn.2d 652, 110 P.2d 851 (1941). Furthermore, a contemporaneous construction by the agency charged with administering an ambiguous statute is very persuasive if the Legislature not only fails to repudiate the construction, but also amends the statute in some other particular without disturbing the administrative interpretation. Green River Comm'ty College v. Higher Educ. Personnel Bd., 95 Wn.2d 108, 118, 622 P.2d 826 (1980), adhered to and modified, 95 Wn.2d 962, 633 P.2d 1324 (1981).
The Department of Labor and Industries, which originally administered the Act, apparently did not assert jurisdiction over public utility districts or the other entities controlled by statutes in RCW 41.56.020's exceptive clause. See Office & Professional Employees Int'l, Local 11 v. PUD 1, Pub. Empl. Relations Comm'n Dec. 1884 PECB, at 10-11 (1984). In 1976, PERC assumed responsibility for administering the Act, and likewise did not at first assert jurisdiction over public utility districts. Local 1823, Am. Fed'n of Teachers v. Eastern Wash. State College, Pub. Empl. Relations Comm'n Dec. 245 PECB, at 3 n.l (1977) ("RCW 41.56.020 excludes . . . public utility district employees . . .").
*127PERC historically held, and indeed has argued to this court, that the exceptive clause of RCW 41.56.020 excepts public utility districts from the Act altogether; that RCW 54.04.170 and 54.04.180 supersede the Act, and that PERC therefore has no jurisdiction over public utility districts. Brief of Respondent, at 4-5 (PERC); Nucleonics Alliance, Local 1-369 v. WPPSS, 101 Wn.2d 24, 677 P.2d 108 (1984). The majority now holds just the reverse: that RCW 54.04-.170 and 54.04.180 complement, rather than supersede, the Act; and that since those sections do not specifically say otherwise, PERC has jurisdiction over public utility district labor disputes.
The Legislature has considered bills and has enacted legislation modifying the Act, but failed to repudiate the consistent interpretation by PERC and this court that the Act does not apply to public utility districts. See, e.g., Laws of 1975, 1st Ex. Sess., ch. 296, § 1(3), p. 1327 (enacting RCW 41.58.005) (act creating PERC expressly does not expand existing jurisdiction of RCW 41.56); proposed House Bill 522, 42d Legislature (1971) (Labor and Employment Security Committee); proposed Senate Bill 3613, 47th Legislature (1981) (Commerce and Labor Committee); Laws of 1983, ch. 287.
It follows that this court should hesitate to disturb the settled understanding of the agency, the public and the Legislature which this court and the responsible agency have created over the last 20 years. Nevertheless, the majority feels compelled to do so by the laws of grammar.
The only possible explanation for the majority's reasoning seems to be that it is swayed by PERC's argument that the exception of the listed entities from its jurisdiction would leave those entities without a controlling administrative agency. This court is not the proper forum for those concerns. We should not engage in judicial legislation. Only the Legislature can modify the Act to bring public utility districts under PERC's jurisdiction, if and when it determines that public policy so mandates. When RCW 54.04-.170 and .180 were passed in 1963, the Legislature did not *128provide for any administrative agency to enforce or administer the newly created rights. Since 1963, public utility district employees have resorted to our courts to challenge unfair labor practices, and courts have determined their rights according to the law as it applies to private employees. See, e.g., Local 77, IBEW v. PUD 1, 40 Wn. App. 61, 63, 696 P.2d 1264 (1985). There is no indication in the record that this system has required public utility district employees to abandon their rights under RCW 54.04.170-.180.
Conclusion
The majority opinion usurps the autonomy of the public utility districts by granting supervisory control over their employees to a state agency,18 whose members are appointed by the Governor, which eventually may mean control by their competitors. This disastrous result should not be allowed through judicial legislation.
I dissent.
Pearson, C.J., and Dolliver and Goodloe, JJ., concur with Dore, J.
Reconsideration denied June 16, 1988.

RCW 41.58.010 states that "[t]he commission shall consist of three members who shall be citizens appointed by the governor by and with the advice and consent of the senate."